Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-4, 6, 7, 9, 12, 13, 16-18, 21-22 considered unpatentable for the reasons indicated below: 
i. 	Claims 1, 9, 12, 13, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Petermann et al. (US 5063542, on IDS filed 4/28/22) in view of Speckbrock et al. (US 5800060, on prior IDS);
ii. 	Claims 1-4, 6, 7, 9, 12, 13, 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Trippel (DE 19854348) in view of Vetrovec (US 2015/0345519, on prior IDS).
Applicant is advised that the Notice of Allowance mailed 3/17/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 13, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Petermann et al. (US 5063542) in view of Speckbrock et al. (US 5800060).
Regarding Claim 1, Petermann teaches
An actuator device comprising: 
a solid-state actuator (54, Fig. 1); and 
a hydraulic unit (with 32, 34, 36) mechanically connected in series with the solid-state actuator; 
wherein the hydraulic unit has a hydraulic volume (with 38, 40, 42), which is filled with a hydraulic fluid (ex. mercury, Col. 4, lines 8-13); 
wherein the hydraulic unit comprises at least one drive chamber (with 40), an output chamber (with 38), and a hydraulic line (with 42) connecting the at least one drive chamber and the output chamber; 
wherein the hydraulic unit comprises at least one drive element (36) partially bounding the at least one drive chamber, the at least one drive element being movable by the solid-state actuator, wherein by moving the at least one drive element, a flow of the hydraulic fluid between the at least one drive chamber and the output chamber can be effected (Fig. 1; ex. Col. 4, lines 24-41); 
wherein the solid-state actuator is a magnetostrictive actuator, an electrostrictive actuator, a piezo actuator (ex. Col. 3, lines 6-37), or a shape memory actuator; 
wherein the hydraulic fluid (mercury) is liquid at normal pressure at a temperature of 0° C.  
Petermann does not teach
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 0° C.  
Petermann teaches using mercury as the fluid.
Speckbrock teaches
instead of mercury (ex. Col. 1, lines 15-17), wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 0° C (ex. Col. 1, line 50-Col. 2, line 19 and ex. Col. 2, line 65-Col. 3, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid of Petermann to be a eutectic alloy as taught by Speckbrock in order to provide a less poisonous, less toxic fluid (ex. Col. 1, line 66-Col. 2, line 1) than mercury (ex. Col. 1, line 15-17).
Regarding Claim 9,
The actuator device according to claim 1, wherein the hydraulic unit is formed to transmit a movement originating from the solid-state actuator to an element to be moved with a transmission ratio unequal to one (Fig. 1).  
  Regarding Claim 12,
The actuator device according to claim 1, wherein the hydraulic unit further comprises a storage chamber (with 46) for the hydraulic fluid.  
Regarding Claim 13,
The actuator device according to claim 12, wherein the storage chamber is pressurized (46, by 54), wherein the pressurized storage chamber is formed and hydraulically connected for pressurizing the output chamber (Fig. 1).  
Regarding Claim 18,
The actuator device according to claim 1, wherein the eutectic alloy comprises gallium (Speckbrock - ex. Col. 2, lines 6-10).  
Regarding Claim 21,
The actuator device according to claim 1, wherein the eutectic alloy comprises indium (Speckbrock - ex. Col. 2, lines 6-10).  
Regarding Claim 22,
The actuator device according to claim 1, wherein the eutectic alloy comprises tin (Speckbrock - ex. Col. 2, lines 6-10).  

Claims 1-4, 6, 7, 9, 12, 13, 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Trippel (DE 19854348) in view of Vetrovec (US 2015/0345519).
Regarding Claim 1, Trippel teaches
An actuator device comprising: 
a solid-state actuator (42, Fig. 1); and 
a hydraulic unit (with 44) mechanically connected in series with the solid-state actuator; 
wherein the hydraulic unit has a hydraulic volume (with 50), which is filled with a hydraulic fluid (ex. [035]); 
wherein the hydraulic unit comprises at least one drive chamber (as annotated below), an output chamber (as annotated below), and a hydraulic line (as annotated below) connecting the at least one drive chamber and the output chamber; 
wherein the hydraulic unit comprises at least one drive element (46) partially bounding the at least one drive chamber (Fig. 1), the at least one drive element being movable by the solid-state actuator, wherein by moving the at least one drive element, a flow of the hydraulic fluid between the at least one drive chamber and the output chamber can be effected (Fig. 1); 
wherein the solid-state actuator is a magnetostrictive actuator, an electrostrictive actuator, a piezo actuator (ex. [054]), or a shape memory actuator; 
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 20° C ([035]).  

    PNG
    media_image1.png
    579
    391
    media_image1.png
    Greyscale

Trippel does not explicitly teach
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 0° C.  
Trippel teaches “…Due to the fact that the melting point of these substances is below 20°C…” instead of the claimed “…a temperature of 0° C”.
Vetrovec teaches
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 0° C (ex. galinstan - [044], other types are referenced in this cited paragraph as well).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid of Trippel to be a different gallium-indium-tin alloy, such as galinstan, as taught by Vetrovec in order to provide an appropriate fluid that performs equally well with predictable results. Additionally, the lower melting point provides the added benefit of allowing for operation in colder environments.
Regarding Claim 2,
The actuator device according to claim 1, which is formed for arresting in the form of either clamping (Figs. 1 and 2; ex. [053, 054, 060, 068]) or form-fit fixing.  
Regarding Claim 3,
The actuator device according to claim 2, further comprising: an arrested body (ex. 68, ex. [064]), which can be arrested by the hydraulic unit, the arrested body is either clampable (ex. [064]) by the hydraulic unit, or fixed in form-fit manner by the hydraulic unit.
Regarding Claim 4,
The actuator device according to claim 3, further comprising: 
a spring element (38), which is arranged and formed for force application on the arrested body.  
Regarding Claim 6,
The actuator device according to claim 3, further comprising: 
at least one clamping surface (ex. 66), which is formed for frictional engagement with the arrested body formed as a clamped body; or 
a projection, which is formed for form-fit engagement with the arrested body formed as a form-fit body.  
Regarding Claim 7,
The actuator device according to claim 1, wherein the actuator device is formed to circumferentially clamp a clamped body (ex. 68, in conjunction with the other clamping elements 36, ex. [068]).  
Regarding Claim 9,
The actuator device according to claim 1, wherein the hydraulic unit is formed to transmit a movement originating from the solid-state actuator to an element to be moved with a transmission ratio unequal to one (Fig. 1).  
  Regarding Claim 12,
The actuator device according to claim 1, wherein the hydraulic unit further comprises a storage chamber (with 59, ex. [059]) for the hydraulic fluid.  
Regarding Claim 13,
The actuator device according to claim 12, wherein the storage chamber is pressurized (by 42), wherein the pressurized storage chamber is formed and hydraulically connected for pressurizing the output chamber.  
Regarding Claim 16,
The actuator device according to claim 3, wherein a control device (ex. 62, ex. [061-062]; or 52, ex. [057-058]); or “regulating circuit”, Fig. 4, [077-079]) is present, which is configured to control the solid-state actuator depending on a movement variable of the arrested body and/or a force application on the arrested body.  
Regarding Claim 17, Trippel teaches
A method for operating an actuator device comprising: 
providing an arrested body (ex. 68, ex. [064]); 
providing a solid-state actuator (42) and a hydraulic unit (with 44) mechanically connected in series with the solid-state actuator, wherein the hydraulic unit has a hydraulic volume (with 50), which is filled with a hydraulic fluid (ex. [035]); 
controlling the solid-state actuator depending on a movement and/or force variable of and/or force application on the arrested body (ex. via 62, ex. [061-062]; or via 52, ex. [057-058]); or via “regulating circuit”, Fig. 4, [077-079]); 
wherein the hydraulic unit comprises at least one drive chamber (as annotated below), an output chamber (as annotated below), and a hydraulic line (as annotated below) connecting the at least one drive chamber and the output chamber; 
wherein the hydraulic unit comprises at least one drive element (46) partially bounding the at least one drive chamber (Fig. 1), the at least one drive element being movable by the solid-state actuator, wherein by moving the at least one drive element, a flow of the hydraulic fluid between the at least one drive chamber and the output chamber can be effected (Fig. 1); 
wherein the solid-state actuator is a magnetostrictive actuator, an electrostrictive actuator, a piezo actuator (ex. [054]), or a shape memory actuator; 
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 20° C ([035]).

    PNG
    media_image2.png
    579
    391
    media_image2.png
    Greyscale


Trippel does not explicitly teach
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 0° C.  
Trippel teaches “…Due to the fact that the melting point of these substances is below 20°C…” instead of the claimed “…a temperature of 0° C”.
Vetrovec teaches
wherein the hydraulic fluid is or comprises a eutectic alloy that is liquid at normal pressure at a temperature of 0° C (ex. galinstan - [044], other types are referenced in this cited paragraph as well).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid of Trippel to be a different gallium-indium-tin alloy, such as galinstan, as taught by Vetrovec in order to provide an appropriate fluid that performs equally well with predictable results. Additionally, the lower melting point provides the added benefit of allowing for operation in colder environments.
Regarding Claim 18,
The actuator device according to claim 1, wherein the eutectic alloy comprises gallium (Vetrovec - [044]).
Regarding Claim 21,
The actuator device according to claim 1, wherein the eutectic alloy comprises indium (Vetrovec - [044]).  
Regarding Claim 22,
The actuator device according to claim 1, wherein the eutectic alloy comprises tin (Vetrovec - [044]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawabata teaches elements of the instant invention including an actuator device comprising solid-state actuator, a hydraulic unit, wherein the actuator device is formed for arresting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745

/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745